Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 1 of 10




                 Exhibit 2
        Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 2 of 10

                                                                                                USOO6516147B2

(12) United States Patent                                                      (10) Patent No.:                US 6,516,147 B2
       Whiteside                                                               (45) Date of Patent:                         Feb. 4, 2003

(54) SCENE RECOGNITION METHOD AND                                           (58) Field of Search .......................... 396/61, 165, 155,
        SYSTEM USING BRIGHTNESS AND                                                          396/157, 159, 195, 233, 234, 65, 100, 106,
        RANGING MAPPING                                                                                                  121, 122, 123
(75) Inventor: George D. Whiteside, Lexington, MA                           (56)                   References Cited
                      (US)                                                                  U.S. PATENT DOCUMENTS
(73) Assignee: Polaroid Corporation, Waltham, MA                                   4,304,476 A * 12/1981 Bloom         ... . . . . . . . . . . . . . 396/155
                      (US)                                                         6,167.200 A * 12/2000 Yamaguchi et al. .......... 396/65
                                                                            * cited by examiner
(*) Notice:           Subject to any disclaimer, the term of this           Primary Examiner David M. Gray
                      patent is extended or adjusted under 35
                      U.S.C. 154(b) by 0 days                               ASSistant Examiner Rochelle Blackman
                          a --                                              (57)                     ABSTRACT

(21) Appl. No.: 09/740,416                                                  A method of controlling exposure of a Scene image com
(22) Filed:     Dec. 19, 2000                                               prising the following Steps: sensing a scene for image data;
                                                                            derIVing values representauve
                                                                                                    tat   OIf a bright
                                                                                                                brignuneSS map oIf th
                                                                                                                                   ine
(65)                 Prior Publication Data                                 Scene, Sensing the Scene for image data, deriving values
        US 2001/0031142 A1 Oct. 18, 2001                                    representative of a range map; comparing the range map
                               • us/2                                       with the Scene brightness map; and controlling the exposure
             Related U.S. Application Data                                  by controlling artificial illumination upon the Scene. In an
(60) Provisional application No. 60/172,883, filed on Dec. 20,              alternate aspect, a System is provided for controlling expo
     1999.                                                                  Sure of a Scene image comprising the following elements: at
                                                                            least one Sensor assembly; a Source of artificial illumination;
(51) Int. Cl. ................................................ G03B 15/02   and a processing means
(52) U.S. Cl. ......................... 396/61; 396/100; 396/106;                  p         9.
                        396/159; 396/165; 396/187; 396/234                                 10 Claims, 4 Drawing Sheets
   Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 3 of 10


U.S. Patent        Feb. 4, 2003    Sheet 1 of 4               US 6,516,147 B2




                                                  2011 ( START
                                              203
                                                           IRSTROBE
                                              205
                                                          AUTO FOCUS
                                              2O7
                                                          SET CCD TO
                                                           HIGHRES.
                                              209
                                                      BRIGHTNESS MAP
                                              211
                                                          SET CCD TO
                                                           LOWRES.
                                              213
                                                           R STROBE
                                              215
                                                          RANGING MAP
                                              217
                                                    COMPARE BRIGHTNESS
                                                       RANGING MAPS
                                              219
                                                           SET FLASH
                                              221
                                                          TAKE PICTURE

                                                    223       END


                                                           FIG. 2
   Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 4 of 10


U.S. Patent        Feb. 4, 2003    Sheet 2 of 4        US 6,516,147 B2


  301

  303




                                                               39.0 )




                                                           R(639,479)




                                                         R (639,211)
                                           FIG. 7B
   Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 5 of 10


U.S. Patent        Feb. 4, 2003        Sheet 3 of 4            US 6,516,147 B2




                                  25 A-f               s

                                                  3.
  470-S
                                       S      y
                                                  N


                                  W%
   420
                    22
                      f3-A-
                             |EN/St
                               TR
     4301                               2S4                /
   Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 6 of 10


U.S. Patent        Feb. 4, 2003    Sheet 4 of 4        US 6,516,147 B2
        Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 7 of 10


                                                     US 6,516,147 B2
                               1                                                                       2
        SCENE RECOGNITION METHOD AND                                    obtaining proper exposure not only with cameras of the
         SYSTEM USING BRIGHTNESS AND                                    foregoing kind but also with digital cameras as well. In
               RANGING MAPPING                                          regard to digital cameras, it is highly desirable to effect
                                                                        highly quality printing utilizing low cost methodologies. For
           CROSS-REFERENCE TO RELATED                                   instance, in a camera with a digital capture mode the use of
                  APPLICATION                                           a multi-sensor array to minimize the problem adds to the
  The present application claims the benefit of copending               overall cost to a System. Moreover, it is highly desirable to
U.S. provisional patent application, Ser. No. 60/172,883                achieve the foregoing in a variety of Scene lighting condi
                                                                        tions wherein artificial illumination makes a contribution.
filed in the U.S. Patent and Trademark Office on Dec. 20,
1999.                                                                               SUMMARY OF THE INVENTION
          BACKGROUND OF THE INVENTION                                     An object of the invention is to control the photographic
                                                                        exposure automatically Such that the Subject and non-Subject
   The present invention pertains to an automated exposure              areas of a Scene are correctly exposed in an economical and
control unit and method for image recording devices and is,        15   efficient manner.
particularly, adapted for use in conjunction with cameras                 It is another object of the invention to provide a digital
employing Strobes for exposing photographic film of the                 capture System which can utilize the material already in the
Self-developing type.                                                   System.
   Capturing a properly exposed Scene on film is often                    To achieve this and other objects, the invention is directed
difficult and a wide variety of techniques have been put forth          to a method of controlling exposure to a photosensitive
in the prior art to achieve that end in an economical manner.           element by controlling illumination of the Scene through a
Proper exposure is especially difficult when a photographer             comparison of brightness and range mapping. The method
is confronted with a wide variety of Scene lighting and                 comprises: (a) sensing image data from the Scene including
Subject conditions. Correct exposure is even more difficult             Scene brightness from a first Set of a plurality of regions in
when the exposure employs an electronic Strobe for illumi          25   the Scene; (b) forming a brightness map of the Scene in
nating the Subject and Scene. The foregoing difficulties are            accordance with the brightneSS data corresponding to the
compounded when exposing Self-developing film in low                    first set of regions; (c) sensing range data from a second set
cost mass-market cameras, wherein conventional techniques               of regions in the Scene; (d) forming a range map to deter
of improving film picture quality done during film proceSS              mine a Subject in the Scene; and, (e) comparing the range
ing cannot be utilized and Sophisticated electronic Systems             map with the Scene brightness map for determining a
do not make economic Sense.                                             relationship between Scene brightness and the Subject bright
    Despite the problems associated with obtaining correct              ness; and, (f) controlling the exposure by controlling artifi
exposures, there are several known Successful techniques for            cial illumination upon the Scene, whereby a relationship of
dealing with the above issues by providing enhanced expo                ambient and artificial illumination is generally maintained.
Sure for a variety of Scene lighting and Subject conditions.       35      The invention is further directed to a system for control
For instance, commonly-assigned, U.S. Pat. No. 4,192.587                ling exposure by controlling the relationship between ambi
describes a proportional fill flash System for varying the time         ent and artificial illumination during exposure. The System
at which a Source of artificial illumination is energized               comprises a Sensor for Sensing image data including Scene
relative to an exposure interval by determining the range of            brightness from a first Set of a plurality of regions in a Scene;
a Subject and to thereafter utilize the ranging information to     40   a Sensor for Sensing range data from a Second Set of regions
vary the time in which the flash is fired so that it fires at an        in the Scene; and, processing means for (i) defining a
aperture corresponding to Subject range. Commonly                       brightness map of the Scene in accordance with the bright
assigned U.S. Pat. No. 4,255,030 describes a proportional               ness data corresponding to the first set of regions, (ii)
fill flash System utilizing quenching of a quench Strobe at an          defining a range map of the Scene in accordance to the
appropriate time without determining Subject range based on        45   Second set of regions to determine a Subject in the Scene, (iii)
the integration of both ambient and flash. Commonly                     comparing the range map with the Scene brightness map for
assigned U.S. Pat. No. 4,285,584 describes a proportional               determining a relationship between Scene brightness and the
fill flash System utilizing a photometer having three Zones in          Subject range; and, (iv) controlling the exposure during an
its overall field of view for distinguishing between                    exposure interval by controlling artificial illumination upon
background, central, and foreground portions of the Scene.         50   the Scene, whereby a relationship of ambient and artificial
The output of the different Segments of the Scene are                   illumination is generally maintained.
compared to increase or decrease the exposure depending on                AS a result of the foregoing System and method, when the
whether the scene is more heavily illuminated in the back               ambient brightness readings of both the Scene background
ground or foreground. Commonly assigned U.S. Pat. No.                   and Scene Subject are measured, control of the ambient
4,423,936 describes an exposure control unit utilizing a           55   exposure of the background is controlled by the ambient
photometer having a multi-sensor array that detects both                background readings and the exposure of the Subject is
Subject range and ambient light intensity. A comparison of              controlled by a comparing the Subject brightness to the Scene
range measurements identifies that Scene area having the                brightness and by controlling the amount of artificial illu
nearest object to the ambient light intensity measurements of           mination directed at the Subject by the Source of artificial
Subject and non-Subject areas in order to classify Scene           60
                                                                        illumination to make up the difference in brightness values
lighting conditions and then Select a corresponding program             in order to give correct exposure for both the Scene back
which controls the operation of the System to vary the ratio            ground and the Subject. Accordingly, both the Scene Subject
of ambient to artificial light contributions to exposure.               and Scene background are welleXposed.
    Despite the Success of the above approaches in addressing                BRIEF DESCRIPTION OF THE DRAWINGS
the foregoing concerns particularly in regard to Self              65
developing instant cameras, there is nevertheless a continu               The invention will now be set forth in detail with refer
ing desire to improve upon the efficiency and costs of                  ence to the drawings, in which:
         Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 8 of 10


                                                     US 6,516,147 B2
                              3                                                                      4
   FIG. 1 shows a block diagram of a camera according to               subject and the background. With this flash setting, the
the present invention;                                                 picture is taken in Step 221, and the operation ends in Step
   FIG. 2 shows a block diagram of operation of the camera             223.
of FIG. 1;                                                                The operation of forming the ranging map in Step 215 will
  FIG. 3 shows a scene of which a photograph is to be                  be explained with reference to FIGS. 3-6. FIG. 3 shows a
                                                                       view of CCD 105 in low resolution divided into sixteen
taken;                                                                 exemplary regions R1-R16, although, as noted above, the
   FIG. 4 shows a plurality of regions used in range map               number of regions capable of being formed by the CCD
ping,                                                                  typically r ranges from ten to 500 in low resolution. FIG. 5
   FIG. 5 shows the scene of FIG. 3 Superimposed on the                shows the same scene as in FIG. 3 except that it is divided
plurality of regions of FIG. 4;                                        into the Sixteen regions corresponding to regions R1-R16 of
   FIG. 6 shows a ranging map;                                         FIG. 4 and thus shows how CCD 105 in low resolution
   FIG. 7A shows a macroscopic view of a plurality of                  divides scene 301 into the regions. In each of the regions
regions used in brightness mapping,                                    R1-R16 of FIG. 5, the range is determined, and a near or far
   FIG. 7B shows an enlarged portion of the macroscopic           15   determination is made for each of the regions. As a result,
                                                                       the ranging map 601 of FIG. 6 is obtained. In this ranging
view of FIG. 7A and shows discrete regions;                            map 601, regions R1-R5, R8, R9, R12, R13, and R16
   FIG. 8 shows the scene in which the subject is illuminated          corresponding mostly to the background 305 of the scene
more dimly than the background;                                        301, are determined to be far regions, while regions R6, R7,
   FIG. 9 shows a scene in which the subject is illuminated            F10, R11, R14 and R15, corresponding mostly to the subject
more brightly than the background;                                     303, are determined to be near regions. Of course, it is not
  FIG. 10 is an elevation view of another embodiment of an             necessary to use a binary near/far distinction; instead, vary
exposure control device with, however, portions removed                ing distance ranges could be used.
for clarity in illustrating its construction and one mode of              While the exemplary embodiment forms the ranging map
operation;                                                        25   with the CCD in low resolution, it forms the brightness map
   FIG. 11 is a view similar to FIG. 10, but illustrating the          with the CCD in high resolution, which will be explained
device in yet another mode of operation; and,                          with reference to FIGS. 7A and 7B. In high resolution, each
                                                                       pixel discernible by the CCD can be a separate region;
   FIG. 12 is a cross-sectional view illustrating the system of        alternatively, a resolution intermediate between the low
FIG 10.                                                                resolution and the maximum resolution of the CCD can be
                DETAILED DESCRIPTION                                   used. If the CCD is capable of VGA resolution (640 pixels
                                                                       across by 480 pixels down), the regions range from R(0,0)
   FIG. 1 shows a camera 101 according to the present                  in the upper left corner to R(639.0) in the upper right corner
invention. The camera 101 includes a quenchable electronic             to R(0.479) in the lower left corner to R(639,479) in the
strobe unit or other suitable strobe unit 103, and a photo        35   lower right corner, as indicated in FIG. 7A. The portion of
responsive area sensor 105, such as the CCD. A filter                  the CCD framed in dotted lines in FIG. 7B is shown enlarged
element 107, Such as a filter Sold under the model number              in FIG. 7B, which shows discrete regions ranging from
CM 500, is disposed in front of the CCD 105 and is moved               R(631.200) to R(631.211) to R(639,200) to R(639.211).
into one of two positions by motor 111 Such that light                    The operation of comparison in step 217 will now be
directed toward the CCD 105 is intercepted by either a            40   explained with reference to FIGS. 6, 8 and 9. As explained
visible-passing filter 109 V or an infrared-passing filter             above, FIG. 8 shows a situation in which the subject is
109IR. Alternatively, filter element 107 can be disposed in            illuminated more dimly than the background, while FIG. 9
front of the strobe 103. An auto-focus device 113, Such as             shows the opposite situation. The brightness levels in the
any auto-focus device known in the art moves a lens 115 into           brightness map obtained in step 209 are compared with
the appropriate focus position. The components are con            45   ranging map 601. If the near regions are darker than the far
nected to a microprocessor 117 or other suitable control               regions, the situation in FIG. 8 is recognized, while if the
device to control the operations of the camera.                        opposite is true, the situation in FIG. 9 is recognized. The
   The camera of FIG. 1 operates as shown in the flow chart            flash is Set accordingly to contribute to the exposure. For
of FIG. 2. The operation starts in step 201. An IR wink or             instance, in Some circumstances if the Subject is significantly
strobe pulse is emitted in step 203 by the strobe 103 (or         50   frontlit, the flash need not be fired.
another Suitable IR Source which may be separately                        FIGS. 10-12 illustrate portions of an exposure control
provided) to allow an auto-focus operation in step 205 by the          unit 400. The exposure control unit 400 is similar that
autofocus device 113. It will be appreciated that an auto              described in commonly assigned U.S. patent application,
focus operation need not be performed, but rather a set lens           Ser. No. 09/133,661 filed Aug. 2, 1998. Hence, only those
can be used that if desired could be manually set. The CCD        55   portions of the exposure control unit 400 which are neces
is Set to high resolution in Step 207 So that a brightness map         sary to understand the present invention will be described
of the Scene (Subject and background) to be photographed               Since a detailed description thereof is incorporated herein
can be formed in step 209. In the exemplary embodiment,                and made a part hereof. The unit 400 includes an aperture/
the visible-passing filter 109 V is located in front of the CCD        lens disc 420 that is rotatably mounted in the housing
105 so that the brightness map is formed with visible light.      60   assembly 402. The aperture/lens disc 420 is indexed under
In step 211, the CCD is set to low resolution, and another IR          the control of a stepper motor 466 by means of a spur gear
Wink or Strobe pulse is emitted in Step 213 So that a ranging          430 that meshes with a gear 468. A set of different sized
map of the scene can be formed in step 215. In the exem                apertures 422, 426 are selectively rotated into and out of
plary embodiment, the infrared-passing filter 1091R is                 coincidence with the CCD image sensor 442. Although not
located in front of the CCD 105. The brightness and ranging       65   shown, the apertures 422, 426 can be provided with lenses
maps are compared in Step 217, and the flash is Set in Step            of a Suitable variety Such as close-up, wide angle, or
219 to provide the appropriate level of backfill for the               telephoto.
       Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 9 of 10


                                                   US 6,516,147 B2
                              S                                                                     6
   A filter assembly 460 is rotationally mounted on a shaft          brightness and ranging. Also, the System and method
461 within the housing 402 before the lens assembly 410 and          described above do not have to be implemented in a camera,
is biased by a torsion Spring 470 to rest against a Segment          but find utility in any art in which correct illumination of
412 of the housing assembly 402, whereby a visible light             Subjects under a variety of lighting conditions are an issue.
pass filter element 462 is positioned to be in overlying        5      What is claimed is:
relationship to an aperture 426. During pre-exposure to                1. A method of controlling exposure of a Scene image
obtain the Scene brightness mapping, the image Sensor 442            comprising the Steps of;
is enabled and the visible pass filter element 462 allows              (a) sensing a Scene for image data including Scene bright
Visible light from the Scene to be passed to the Sensor,                  neSS data from at least a first Set of a plurality of regions
whereby Scene brightness measurements for each image                      of the Scene including a Subject region;
Sensing region of the Sensor can be achieved. These image              (b) deriving values representative of a brightness map of
Sensing regions of the Sensor, of course, correspond to Scene
portions that are to be Sensed for establishing the Scene                 the Scene in accordance with Scene brightness data
brightness map. The Signals from the Sensor are forwarded                 values corresponding to each of a first Set of regions,
to a System controller (not shown).                             15
                                                                       (c) sensing the Scene for image data including range data
   To effect a range determining function while Still in the              from at least a Second Set of regions in the Scene;
pre-exposure mode, the aperture/lens disc 420 is rotated in            (d) deriving values representative of a range map in
a counterclockwise direction, whereby a tab 423 on the disc               accordance with range data values corresponding to
drives the filter assembly 460 against the bias of the spring             each of the Second Set of regions and utilizing the
So that an infrared pass filter element 464 is placed in                  values representative of a range map to determine a
overlying relationship to the CCD image sensor 442, while                 Subject in the Scene; and,
the aperture 426 is now in overlying relationship to the               (e) comparing the range map with the Scene brightness
image Sensor. In this step, the image Sensor 442 can be                   map for determining a relationship between Scene
operated in a low resolution mode for determining a range                 brightness and the Subject brightness, and,
map distinguishing Subject areas relative to the nonSubject     25     (f) controlling the exposure by controlling artificial illu
areas The flash is operated to illuminate the Scene and the                mination upon the Scene, whereby a relationship of
resulting reflected Scene brightness will pass through the IR              ambient and artificial illumination is generally obtained
pass filter 464 to the sensor 442; whereby range information              based on the relationship between Scene brightness and
for each Sensor region can be determined consistant with the               the Subject brightness.
Wink IR ranging technique described in commonly-assigned               2. The method of claim 1 wherein said step of controlling
U.S. Pat. No. 4,785,322. Also, the present invention envi            the artificial illumination controls firing intervals of a Strobe
Sions the use of differently configured image acquisition            for each and every combination of the Scene brightness and
modules with a variety of techniques for presenting an IR            ranging maps.
filter over Such a module, Such as by moving an IR filter in           3. The method of claim 1 wherein one of the brightness
front of the acquisition module by means of a stepper motor     35   Sensing or range Sensing is performed in a first Sensor
or Solenoid.                                                         resolution mode and the other of the range Sensing or
  A System controller (not shown) includes a logic circuit           brightness Sensing is performed in a Second Sensor resolu
board includes a micro-controller circuit that which receives        tion mode.
electrical signals from the various camera elements and, in            4. The method of claim 1 wherein the brightness and
turn, controls operation of the Stepper motor and the CCD as    40   range Sensing are performed in one resolution mode.
well as Strobe and camera shutter mechanism logic circuit              5. The method of claim 1 wherein said range and bright
board. The logic circuit board includes a microprocessor that        neSS Sensing Steps are performed generally simultaneously.
is operable for decoding Signals from, for instance, the               6. A System of controlling exposure of a Scene image, the
Sensor for the Scene brightness and range determining Steps          System comprises:
during different modes of operation. The logic circuit          45     at least one Sensor assembly for Sensing image data
includes a conventional, electronically erasable memory                   including Scene brightness from a first Set of a plurality
Section which includes appropriate numbers of look-up                     of regions in a Scene, Said Sensor assembly is operable
tables, each of which employ combinations of the exposure                 for Sensing range data from a Second Set of generally
parameters of Subject range, flash mode Selection, pre                    independent regions in the Scene; a Source of artificial
exposure Scene brightness information to define the desired     50        illumination; and,
memory cell address. The present invention contemplates                processing means for:
establishing the Scene brightness and ranging maps, as well               (i) defining a brightness map of the Scene in accordance
as comparing the maps to provide a relationship between the                  with the brightness data corresponding to each of the
two that controls the strobe firing intervals for each and                   regions in the first Set of regions,
every combination of the Scene brightness and ranging           55        (ii) defining a range map of the Scene in accordance to
maps. The logic circuit will control when the strobe will be                 the Second set of regions to determine a Subject in the
fired and quenched during an exposure cycle So that a                        Scene,
desired fill flash ratio between ambient and flash is main                (iii) comparing the range map with the Scene brightness
tained despite wide variances in Scene lighting and Subject                  map for determining a relationship between Scene
ranges that exist.                                              60           brightness and the Subject range; and,
   Although illustrative embodiments of the invention have                (iv) controlling the exposure by controlling a strobe
been set forth, those skilled in the art will recognize that                 artificial illumination upon the Scene, whereby a
other embodiments can be realized within the scope of the                    relationship of ambient and artificial illumination is
invention. For example, the image Sensing CCD can be                         generally obtained based on the relationship between
operated in only one resolution, So that the ranging and        65           Scene brightness and the Subject brightness.
brightness information can be taken Simultaneously. In other           7. The system of claim 6 wherein said sensor senses one
words, a Single Set of data can be used to determine                 of the Scene brightness and the other of the Scene ranging in
        Case 6:20-cv-00988-ADA Document 1-2 Filed 10/20/20 Page 10 of 10


                                                     US 6,516,147 B2
                              7                                                                8
a first resolution mode and Said Sensor Senses the other of the   from a Scene to impinge on Said Sensor, and in another
Subject range and Scene brightness in a Second resolution         condition allows infrared from the Scene to impinge on Said
mode.                                                             SCSO.
                                                                 10. The System of claim 6 wherein Said processing means
   8. The system of claim 6 wherein said sensor is operable 5 is operable
for Sensing the Scene brightness and ranging in a Single                   for
resolution mode.
                                                                 controlling  the artificial illumination by a controlling a
                                                                    Strobe for each and every combination of the Scene
   9. The system of claim 6 wherein said sensor assembly           brightneSS and ranging maps.
includes an infrared pass filter assembly that is operable in
one condition to allow ambient and artificial illumination                             k   k   k   k   k
